

FLAGSTAR BANCORP, INC.
2006 EQUITY INCENTIVE PLAN


TARP RESTRICTED STOCK AWARD AGREEMENT
This TARP Restricted Stock Award Agreement (this “Agreement”) is effective
[               ], 2012 (the “Grant Date”) by and between Flagstar Bancorp,
Inc., a Michigan corporation (the “Company”) and ___________________ (the
“Grantee”).
Whereas, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2006
Equity Incentive Plan (the “Plan”); and
Whereas, the Grantee, as an Eligible Person, has been selected by the
Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) to receive a grant of Restricted Stock under the Plan;
Now, therefore, the Company and the Grantee hereby agree as follows:
Section 1. General. This Agreement and the Restricted Stock granted hereunder
are subject in all respects to the terms and conditions of the Plan. The Grantee
shall have no direct or secured claim in any specific assets of the Company or
any stock which may be issued to Grantee hereunder and will have the status of a
general unsecured creditor of the Company. Capitalized terms used in this
Agreement without further definition shall have the same meanings given to such
terms in the Plan.
Section 2. Grant of Restricted Stock. The Company hereby awards to the Grantee,
as of the Grant Date, __________ shares of Restricted Stock corresponding to
shares of the Company common stock, $0.01 par value (the “Common Stock”).
Section 3. Vesting. The Restricted Stock awards granted by the Company hereunder
shall vest in two installments. The first two-thirds of the Restricted Stock
award shall vest on [               ], 2014. The remaining third of the
Restricted Stock award shall vest on [               ], 2015. Notwithstanding
anything to the contrary in this Agreement of the Plan, the Restricted Shares
shall vest immediately only upon your death or disability or a change in control
of the Company as defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or in 26 CFR
1.409A-3(i)(5)(i). If your employment is voluntarily or involuntarily terminated
prior to the vesting date of all of your Restricted Stock, your unvested
Restricted Stock shall be forfeited in accordance with the Plan.
Section 4. Withholding Taxes. Based on current tax laws, you will not be taxed
on your Restricted Stock until they vest. At the time of vesting, the Company
will treat the Market Value of the vested Restricted Stock as compensation
taxable to you as ordinary income, unless you have an 83(b) election, as
described below. The Market Value will be based on the average of the highest
and lowest selling prices of the Company’s common stock on the vesting date.



--------------------------------------------------------------------------------



Grantee acknowledges and accepts that award of Restricted Stock grants hereunder
may result in application of the Alternate Minimum Tax and that estate and/or
other taxes may apply with respect to the award of Restricted Stock grants
hereunder in the event of Grantee’s death. Grantee understands he or she should
seek tax advice regarding this award and any shares issuable hereunder.
You may make an election under Section 83(b) of the Internal Revenue Code (the
Code) to include in your gross income in the year of this Award the amount
specified in Section 83(b) of the Code. If you make such an election, you must
notify the Company in writing within 10 days after filing the notice of the
election with the Internal Revenue Service, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code.
You acknowledge that it is your sole responsibility and not the Company’s to
timely file the election under Section 83(b) of the Code, even if you request
the Company or its representatives to make this filing on your behalf.
Before any Restricted Stock may be issued, you must satisfy your obligation for
federal, state and local tax withholding on the Restricted Stock (the Restricted
Withholding). You hereby irrevocably elect to satisfy this obligation by
allowing the Company to withhold an amount of Restricted Stock from this award
having a value equal to the amount required to be withheld. The value of the
Restricted Stock to be withheld shall be based on the Market Value of the Shares
on the date the amount of tax to be withheld is to be determined. If you make an
election under Section 83(b) of the Code, you must remit to the Company an
amount sufficient to satisfy all Restricted Withholding at the time of your
election. Your failure to timely submit the Restricted Withholding may result in
forfeiture of your Restricted Stock.
Subject to your obligation to remit an amount sufficient to satisfy all
Restricted Withholding if you make an election under Section 83(b) of the Code,
you hereby acknowledge and agree that you are responsible for determining your
tax obligations as a result of the transactions contemplated by this Agreement.
Section 5. Issuance of Shares. The Restricted Stock shall be held in escrow by
the Secretary of the Company until such time as the Restricted Stock vest or are
forfeited. Upon the vesting of such Restricted Stock and the satisfaction of the
other terms and conditions of this Agreement, the Company will issue shares of
stock net of applicable taxes to Grantee. The net number of shares will be
deposited into a dividend reinvestment plan in the name of the Grantee, held by
the Company’s transfer agent, Registrar and Transfer.
Section 6. Rights While Shares Are Restricted. While your Restricted Stock
remains unvested, you will not be entitled to any dividends paid on the
Restricted Stock or to any voting rights.
Section 7. Non‑Transferability of Restricted Stock Grants.
(a)Until the date your Restricted Stock become vested, you may not assign or
otherwise transfer the Restricted Stock except as provided in the Plan. Once
your Restricted



--------------------------------------------------------------------------------



Stock vest, you may not be able to immediately sell your shares depending on
securities laws and the transferability schedule set forth in (b) below. Any
inability to sell or transfer the Restricted Stock will not relieve you of the
obligation to pay any required withholding taxes at the time of vesting (see
discussion above under “Withholding Taxes”).
(b)Notwithstanding anything to the contrary in this Agreement or the Plan, the
shares of stock shall not become transferable (as defined in 26 CFR 1.83-3(d))
at any time earlier than permitted under the following schedule (except as
necessary to reflect a merger or acquisition of the Company):
(i)    25% of the shares of stock at the time of repayment of 25% of the
aggregate financial assistance received under the United States Department of
the Treasury’s Troubled Asset Relief Program (“TARP”);
(ii)    an additional 25% of the shares of stock (for an aggregate of 50% of the
share of stock) at the time of repayment of 50% of the aggregate financial
assistance received under TARP;
(iii)    an additional 25% of the shares of stock (for an aggregate of 75% of
the share of stock) at the time of repayment of 75% of the aggregate financial
assistance received under TARP; and
(vi)    the remainder of the shares of stock at the time of repayment of 100% of
the aggregate financial assistance received under TARP.
Section 8. Miscellaneous Provisions.
(a)No Retention Rights. Nothing in this Agreement shall confer upon the Grantee
any right to continue in the employment or service of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or of the Grantee, which rights are hereby expressly
reserved by each, to terminate his or her employment or service at any time and
for any reason, with or without cause.
(b)Antidilution. In the event that any change in the outstanding shares of
Common Stock of the Company (including an exchange of Common Stock for stock or
other securities of another corporation) occurs by reason of a Common Stock
dividend or split, recapitalization, merger, consolidation, combination,
exchange of shares or other similar corporate changes, other than for
consideration received by the Company therefore, the number of shares of stock
granted hereunder may be appropriately adjusted by the Compensation Committee in
its sole and absolute discretion, whose determination shall be conclusive, final
and binding; provided, however that fractional shares shall be rounded to the
nearest whole share. In the event of any other change in the Common Stock, the
Compensation Committee shall in its sole discretion determine whether such
change equitably requires a change in the number or type of shares of stock
granted hereunder and



--------------------------------------------------------------------------------



any adjustment made by the Compensation Committee shall be conclusive, final and
binding.
(c)Plan. The provisions of the Plan are incorporated by reference into these
terms and conditions. To the extent any provision of this Agreement conflicts
with the Plan, the terms of the Plan shall govern. Grantee acknowledges receipt
of a copy of the Plan and represents that he or she has reviewed the Plan and is
familiar with the terms and provisions thereof. Grantee hereby accepts this
Agreement and the terms of the Plan.
(d)Notices. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery, upon deposit with
the United States Postal Service, by registered or certified mail, with postage
and fees prepaid or upon deposit with a reputable overnight courier. Notice
shall be addressed to the Company at its principal executive office and to the
Grantee at the address most recently provided by the Grantee to the Company.
(e)Entire Agreement; Amendments. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof. The Compensation Committee shall have authority, subject
to the express provisions of the Plan, to interpret this Agreement and the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
to modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Compensation Committee necessary or
desirable for the administration of the Plan. The Compensation Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in this Agreement in the manner and to the extent it shall deem
necessary or desirable to carry it into effect. All action by the Compensation
Committee under the provisions of this paragraph shall be final, conclusive and
binding for all purposes.
(f)Forfeiture. Notwithstanding anything to the contrary in this Agreement or the
Plan, following the Grantee’s termination of employment or other service with
the Company, if Grantee violates any post‑termination obligation to the Company
or any subsidiary, irrespective of whether the post‑termination agreement is
enforceable under applicable law, immediately upon demand by the Company, the
Grantee shall return to the Company the proceeds resulting from this Agreement
to the extent received by the Grantee on or after one year prior to the
Grantee’s date of such termination.
(g)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Michigan, as such laws are applied to
contracts entered into and performed in such State, without giving effect to the
choice of law provisions thereof.
(h)Successors. This Agreement is personal to the Grantee and, except as
otherwise provided above, shall not be assignable by the Grantee otherwise than
by will or



--------------------------------------------------------------------------------



the laws of descent and distribution, without the written consent of the
Company. This Agreement shall inure to the benefit of and be enforceable by the
Grantee’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors. It shall not be assignable
by the Company except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company.
(i)Severability. If any provision of this Agreement for any reason should be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.
(j)Headings. The headings and captions in this Agreement shall not be construed
to limit or modify the terms or meaning of this Agreement.
(k)TARP Restrictions. Compensation under this Agreement is subject to
application regulations issued by the U.S. Department of the Treasury and
application requirements of agreements between the Company and the U.S.
government, as the same are in effect from time to time. You may receive
compensation under this Agreement only to the extent that it is consistent with
those regulations and requirements.
This Agreement is executed by the Company and the Grantee as of the date and
year first written above.
FLAGSTAR BANCORP, INC.




By:    
Christine M. Reid, Secretary


GRANTEE


    
Signature of Recipient


_______________________________________
Print Name




_______________________________________
Date

